PER CURIAM.
Appellee and cross-appellant’s motion under 28 U.S.C.A. § 837, infra, to prosecute his cross-appeal in his suit to recover wages, maintenance and cure under a law for his health and safety without bond or prepayment of costs is granted. Grant v. United States S. Board Emergency Fleet Corporation, 2 Cir., 24 F.2d 812.
To the suggestion that appellants and cross-appellees, appealing from a decree holding them liable as shipowners for wages, maintenance and cure to appellee, a seaman on their ship, have the right to prosecute their appeal on the question of their liability as shipowners without payment of costs or posting of bond because they also happen to be seamen on that ship, it is apparent that this is not contemplated by the statute. The suggestion is without merit. Section 837 of 28 U.S.C.A. provides:
“§ 837. Suits by seamen without prepayment of or bond for costs. Courts of the United States, including appellate courts, hereafter shall be open to seamen, without furnishing bonds or prepayment of or making deposit to secure fees or costs, for the purpose of entering and prosecuting suit or suits in their own name and for their own benefit for wages or salvage and to enforce laws made for their health and safety.”.
Appellants and cross-appellees are not seamen prosecuting for their own benefit a suit to enforce laws for their health and safety. On the contrary, they are seeking to defeat such a suit and must prepay their costs and furnish bond as usual.